Citation Nr: 1241113	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-24 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial, compensable rating for a left knee disability prior to June 1, 2011.

2.  Entitlement to an initial rating in excess of 10 percent for a left knee disability from June 1, 2011.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that the issue of service connection for a right knee disorder was denied at the time of the July 2009 rating decision, and subsequently granted  by the RO in August 2011.  Following a search of the claims file, as well as the Virtual VA system, it does not appear that the Veteran has challenged the initial, non-compensable rating for his now-service-connected right knee disability.  As such, this issue is not in appellate status at this time and will not be addressed herein.  


FINDINGS OF FACT

1.  Prior to June 1, 2011, the Veteran's left knee disability was not manifested by degenerative arthritis, or by flexion limited to 45 degrees, extension limited to 10 degrees, ankylosis, removal of the semi-lunar cartilage, or slight recurrent subluxation or lateral instability.

2.  From June 1, 2011, the Veteran's left knee disability was manifested by degenerative arthritis, but was not manifested by flexion limited to 30 degrees, extension limited to 15 degrees, dislocation of the semilunar cartilage with frequent episodes of locking and effusion, moderate recurrent subluxation and lateral instability, or ankylosis.


CONCLUSIONS OF LAW

1.  Prior to June 1, 2011, criteria for a compensable evaluation for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5019 (2012).

2.  From June 1, 2011, the criteria for an evaluation in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  In November 2008 and April 2009, prior to its adjudication of the claims at issue, the RO provided notice to the Veteran regarding VA's duty to notify and to assist.   This letter accordingly addressed all notice elements, to include notification of how VA determines disability ratings and effective dates, and predated the initial adjudication by the RO in March 2009 and July 2009, respectively.  

The Board next notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for a left knee disability.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, because the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

The Veteran's service treatment records and available pertinent post-service medical records have been obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As such, there is no indication in the record that any additional evidence, relevant to the issue during this period, is available and not part of the record.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was most recently afforded  a VA examination in connection with his claims in June 2011.  The examination was thorough, and well reasoned, and took into account the Veteran's personal history/complaints.  The examination results obtained in this case are adequate, as the examination report was predicated on a reading of pertinent medical records and provided findings relevant to the applicable rating criteria.  

The Board therefore finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of either claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Law and Analysis

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2012). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the evidence of record does establish two distinct time periods in which the issues on appeal resulted in symptoms that would warrant a staged rating.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2012).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  If a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2012).  

When determining the severity of musculoskeletal disabilities such as the ones at issue, which are at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when her symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995),  see also 38 C.F.R. §§ 4.40, 4.45 (2012).

In the present case, the Veteran is currently service-connected for a left knee disability, originally diagnosed as a sprain, and currently including the diagnosis of degenerative joint disease.  The Veteran is currently non-compensably evaluated prior to June 1, 2011, and the left knee is evaluated at 10 percent disabling from that date, pursuant to Diagnostic Codes 5099-5019 (for bursitis of the knee), rated based on limitation of motion of the affected area.  The Board notes that hyphenated Diagnostic Codes may be used when a rating an unlisted condition by analogy; the additional code shown after the hyphen identifies the basis for the evaluation assigned.  Rating by analogy is appropriate for an unlisted condition where a closely related condition, which approximates the anatomical localization, symptomatology, and functional impairment, is available. 38 C.F.R. § 4.20 (2012).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be non-compensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The criteria for rating traumatic arthritis under this code directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

With respect to limitation of motion, normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  See 38 C.F.R. § 4.71, Plate II (2012).  With the foot at a 90 degree angle to the ankle, as the neutral or starting position, a normal (full) range of ankle motion is defined as follows: from 0 degrees to 20 degrees of dorsiflexion and from 0 degrees to 45 degrees of plantar flexion.  Id.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2012).  Diagnostic Code 5260 is applicable when the evidence demonstrates limitation of flexion.  Diagnostic Code 5260 provides for a 10 percent evaluation when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012).  

Diagnostic Code 5261 provides for a 10 percent evaluation when extension is limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2012).

Separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  See Id.

Diagnostic Code 5259 provides a maximum disability rating of 10 percent for removal of semilunar cartilage, which is symptomatic.  Diagnostic Code 5258 contemplates dislocation of the semilunar cartilage, with frequent episodes of locking, pain, and effusion to the joint, and provides a rating of 20 percent.

With respect to instability, Diagnostic Code 5257 provides for a 10 percent evaluation where there is mild recurrent subluxation or lateral instability, a 20 percent evaluation where there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation where there is severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).  

The Board notes that the rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, when rating for laxity under Diagnostic Code 5257, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6 (2012).

The VA General Counsel  has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  However, when a knee disorder was already rated under DC 5257, the Veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis. See VAOPGCPREC 23- 97.  The General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis may also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Thus, where additional disability is shown, a veteran rated under DC 5257 can also be compensated under DC 5003 and vice versa.

During the pendency of this appeal, the Veteran was afforded two VA examinations to address his left knee disabilities.  In June 2009, a VA examiner noted the Veteran's complaints of left knee pain, but indicated that there was no deformity, tenderness, crepitation, or instability in the left knee.  Flexion was to 140 degrees, with no pain, and extension was to 0, with no pain.  Following repetition, there was no loss of motion secondary to pain.  There was also no weakness or lack of endurance.  There was no ankylosis of the left knee, evidence of abnormal weight bearing, or evidence of leg shortening.  It was noted that a June 2008 MRI indicated a small effusion.  The ACL, PCL, and collateral ligaments were intact.  There was no evidence of a meniscal tear, and no evidence of any internal derangement.  X-rays taken at that time revealed no evidence of fracture, dislocation, or other abnormality.  There was no evidence of a joint effusion or significant arthritic change.  Joint spaces were adequately maintained.  The impression was a normal left knee.  Ultimately, the June 2009 examiner diagnosed the Veteran with left knee strain. 

The most recent VA examination of record was conducted in June 2011.  At that time, the Veteran reported weakness, giving way, lack of endurance, fatigability, and pain.  He denied stiffness, swelling, heat, redness, locking, deformity, tenderness, drainage, effusion, subluxation, or dislocation.  He reported flare-ups as often as seven times per week, each flare-up lasting for one day and are precipitated by physical activity.  The Veteran indicated difficulty with standing and walking, noting that doing so increases left knee pain.  He indicated that he was never hospitalized for his disability, nor had he undergone a corrective surgical procedure.  In the prior 12 months, his left knee disability did not result in incapacitation.

On examination, there was no scar on the left knee.  Posture was normal, and the Veteran walked with a normal gait.  Tandem gait was also normal.  Leg length was symmetrical.  Examination of the feet did not reveal any sign of abnormal weight bearing or breakdown, callosities, or any unusual sho wear pattern.  He did not require any assistive device for ambulation.  The left knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Crepitus was observed, there was no locking pain or ankylosis.  

Flexion was to 110 degrees, and extension was to 0 degrees.  Repetition was possible, and there was no additional degree of limitation thereafter.  There was no additional limitation due to weakness, lack of endurance, or incoordination after repetitive use.  All stability tests were within normal limits.  X-ray evidence revealed degenerative changes to the left knee, with minimal degenerative joint disease at the left patellofemoral joint.  The Veteran was diagnosed with left knee strain with degenerative joint disease, which was a progression of the previous diagnosis. 

The Board has also reviewed the Veteran's VA outpatient treatment records that show treatment for his left knee disability, to include complaints of left knee pain.  However, the records do not contain objective findings more severe than those demonstrated during the VA examinations of record.

Based on the objective evidence of record, the Board is unable to grant an increased rating, during either appellate stage, for the left knee.  Prior to June 1, 2011, the medical evidence of record does not support a compensable rating, as there is no evidence of limitation of motion within the record, nor is there evidence of arthritis demonstrated by x-ray findings.  There is no evidence of instability, ankylosis, subluxation, dislocation, or removal of the semilunar cartilage.  Also, no loss of motion secondary to pain, weakness, or lack of endurance was demonstrated on examination.  Thus, the Veteran is not entitled to the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2012) (providing that the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint); Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (providing that when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability).  

From June 1, 2011, a rating in excess of 10 percent for left knee strain with arthritis, pursuant to Diagnostic Code 5010, is not warranted.  At its worst, flexion of the knee was to 110 degrees, unchanged following repetitive testing in June 2011.  There was no additional limitation due to weakness, lack of endurance, or incoordination after repetitive use.  Extension of the knee has consistently been to zero degrees.  Such does not support the assignment of a higher rating or separate compensable evaluations.

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca.  While evidence shows that the Veteran has some limitation of motion, there is a lack of objective medical evidence showing that the Veteran suffers any additional measurable functional loss and/or limitation of motion during flare-ups or with use above and beyond the limitation already considered.  Such was clearly considered and addressed by the VA examiners.  Moreover, the Veteran does not meet the criteria associated with a compensable evaluation under Diagnostic Codes 5260 and 5261, but the Veteran is receiving such compensation at that rate, so his complained of symptoms are in fact compensated.  Also, there must be some basis in fact for the assignment of a particular disability rating and here, the lay evidence is speculative on this point and there are no medical findings to the requisite degree of medical certainty (probability as opposed to possibility) that on repetitive use or during flare-ups the Veteran experiences a level of disability commensurate with a 20 percent rating, 30 percent rating, or 40 percent rating, etc.  

Next, while the Veteran reported some instability during the most recent VA examination, objective testing indicated that the left knee joint was stable.  Stability of the knee has been consistently demonstrated.  As such, a higher evaluation, or separate compensable rating, pursuant to Diagnostic Code 5257 is not warranted.

There is no evidence within the record to demonstrate a dislocation of the semilunar cartilage.  Such has not been objectively demonstrated on physical examination, in the outpatient treatment records, or by X-ray.  Indeed, with the exception of his well-documented complaints of pain, the record does not support the Veteran's assertions of experiencing weakness and giving way.  The outpatient treatment records and VA examination reports are essentially silent in this respect.  As such, the assignment of a higher rating (20 percent) is not warranted per Diagnostic Code 5258.

In addition, as the evidence of record fails to demonstrate ankylosis or impairment of the tibia or fibula, the Veteran is not entitled to a separate or higher rating under Diagnostic Codes 5256 or 5262.  38 C.F.R. § 4.71a.  

In reaching the above conclusions, the Board has also not overlooked the Veteran's statements in support of his claim.  In this regard, the Veteran is credible to report on factual matters of which he has first-hand knowledge, e.g., experiencing pain in the left knee.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disabilities in question, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have, and these types of findings are not readily observable by a layperson.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Furthermore, the Board finds the objective medical findings and opinions provided by the experts at the Veteran's VA examinations should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242   (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111   (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors such as marked interference with employment or frequent periods of hospitalization, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted. See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9   (1996); Floyd v. Brown, 9 Vet. App. 88, 96   (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to his left knee disability. Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet.App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Here, the preponderance is against the Veteran's claims, and therefore entitlement to an initial, compensable evaluation prior to June 1, 2011, or an initial evaluation in excess of 10 percent thereafter, for a left knee disability must be denied.  


ORDER

Entitlement to an initial, compensable rating for a left knee disability prior to June 1, 2011, is denied.

Entitlement to an initial rating in excess of 10 percent for a left knee disability from June 1, 2011, is denied.



____________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


